Citation Nr: 0011475	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for additional 
left knee disability as a result of a fall at a VA facility 
in June 1986.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1973 
to March 1980.  Her claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 was received by the 
RO in May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision in 
which the RO denied compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional left knee 
disability claimed to have resulted from a fall at the 
Washington, D.C. VA Medical Center (VAMC) in June 1986.

In May 1996, the veteran filed a notice of disagreement (NOD) 
with a July 1995 rating action which assigned a 20 percent 
rating for a low back disorder, effective March 30, 1994.  
She disagreed with both the 20 percent rating and the 
effective date of its assignment.  In September 1997, the 
veteran was mailed a statement of the case (SOC) on both of 
these issues, but her correct name was shown only on the 
cover letter.  The SOC itself used the name of a different 
veteran while retaining the correct claim number.  This SOC 
was not appealed.  To rule out that these events did not 
mislead the veteran, the RO is directed to remail a new SOC 
to the veteran covering these issues.  If she responds with 
an appeal within 60 days of the date of the SOC, the appealed 
issues should be forwarded to the Board for appellate 
consideration.  If there is no appeal within the required 
time limit, the RO may conclude that these issues have not 
been the subject of a timely substantive appeal.


FINDING OF FACT

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional left knee 
disability claimed to have resulted following a fall at a VA 
facility in June 1986 is not plausible.


CONCLUSION OF LAW

The claim for compensation benefits under 38 U.S.C.A. § 1151 
for additional left knee disability claimed to have resulted 
following a fall at a VA facility in June 1986 is not well-
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  If she has not 
presented a well-grounded claim, the claim must fail 
and there is no further duty to assist in the development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the  hospitalization, etc., was 
authorized.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358 (b), (c) (1).  38 C.F.R. 
§ 3.358 (c) (3) (1999) provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.

Following a review of the claims folder, it is the opinion of 
the Board that the veteran has not presented a well-grounded 
claim for additional left knee disability claimed to have 
resulted following a fall at a the Washington, D.C. VAMC in 
June 1986.  The veteran was treated at the Washington, D.C. 
VAMC in April 1986 for complaints of pain, swelling and 
locking in the left knee after falling down some stairs three 
weeks earlier.  On April 21, 1986, the veteran was admitted 
for elective videoarthroscopy which revealed an acute left 
medial meniscal tear, posterior horn, and chronic anterior 
cruciate tear.  She was placed in a long leg cast and was 
noted to have an unremarkable post-operative course.  She was 
discharged on April 25, 1986, walking with crutches, and 
advised to engage in weight-bearing only as tolerated.  The 
cast was removed from the left leg on June 4, 1986, and on 
June 18, 1996, the veteran was seen in the outpatient clinic 
for follow-up of her left knee surgery.  As she was leaving 
the facility, the veteran slipped and struck her left knee on 
the floor.  She complained of pain and stiffness in the left 
knee

An investigating officer was called to the scene.  An 
incident report filed by that officer indicated that there 
was a 49 inch skid mark on the floor, but no sign of any 
spilled liquid in the immediate area.  A witness who was with 
the veteran at the time of the incident completed a statement 
in which she reported that the veteran slipped on some 
substance on the floor of the VA facility and injured her 
left knee.

On June 19, 1986, the day after she fell at the VA facility, 
the veteran was seen in the orthopedic clinic for evaluation 
of her left knee.  An x-ray of the left knee on June 19, 
1986, was reported to be normal.  Range of motion was 
decreased due to complaints of pain.  The veteran reported 
tenderness at the medial joint line and generally throughout 
the left knee.  The veteran was provided with an ACE wrap for 
her knee and Tylenol for pain relief.  She was advised to 
return to the clinic in one week.

In summary, it is not disputed that the veteran experienced 
some acute left knee symptoms following the incident in which 
she fell at the Washington, D.C. VAMC in June 1986.  However, 
the veteran has not presented evidence that any current 
increased left knee disability is the result of medical or 
surgical treatment by the Washington, D.C. VAMC.  To the 
extent that she contends that she is entitled to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 because she sustained 
some acute left knee symptoms while she was at that VA 
facility, the case law of the United States Court of Appeals 
for Veterans Claims (Court) has found otherwise.  In Sweitzer 
v. Brown, 5 Vet. App. 503 (1993), the Court held that 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 are available only when the injury or 
aggravation of injury resulted from the treatment itself; 
there is no entitlement when disability results coincidental 
with the receipt of VA treatment.  In this case, the veteran 
has alleged additional left knee disability that was not 
associated with any specific VA medical treatment or 
examination.  The Board also notes that there is no statement 
from any medical professional which links the current 
severity of the veteran's left knee disability any medical 
incident of VA hospitalization or treatment.  Against this 
background, the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left knee disability is not well-grounded and the 
appeal is denied.

Insofar as the veteran contends that VA had a duty to insure 
her safety while she was at the VA facility in June 1986, the 
Court has held that the appropriate basis for recovery in 
that situation would be a suit against the United States 
under the Federal 
Tort Claims Act (28 U.S.C.A. § 1346(b), 2672-2680), and not 
under the provisions of 38 U.S.C.A. § 1151.  Sweitzer, supra 
at 506.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional left knee disability as a 
result of a fall at a VA facility in June 1986 is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

